Citation Nr: 1704200	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  10-26 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to initial increased disability ratings for right leg radiculopathy and lumbar disc disease.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 1970.  

These matters come before the Board of Veterans' Appeals (Board) from multiple RO decisions.  In January 2014, the Board reopened a remanded a claim for entitlement to service connection for a lumbar spine disability, and the Board remanded an intertwined claim for TDIU.  On remand, the RO granted service connection for disc disease of the lumbar spine and also for right leg radiculopathy caused by the disc disease.  Although the case has been returned to the Board, unfortunately, none of the issues are ripe for appellate review at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action on his part is required.


REMAND

As noted above, the RO granted service connection for disc disease of the lumbar spine and for right leg radiculopathy caused by the disc disease in June 2014.  In August 2014, the Veteran submitted a notice of disagreement, in which he expressed his belief that he is entitled to higher disability ratings, and requested information regarding how the VA rating schedule is applied, and what criteria was used to rate his service-connected disabilities.  He also reiterated his assertion that he is unable to work due to his back problems.  

This August 2014 statement constitutes a notice of disagreement with the June 2014 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.   He also requested information about the laws and regulations which govern the VA decision-making process, which is one of the purposes a Statement of the Case serves.  Following review of the Veteran's electronic claims files; it does not appear that the RO has yet issued a statement of the case however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over these two issues, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

In written argument of February 2016, the Veteran's representative noted that the Veteran does not meet the schedular criteria for a TDIU set forth in 38 C.F.R. § 4.16(a) and requested that the RO consider whether to refer the Veteran's claim to the Director of the Compensation Service for extra-schedular consideration.  The Board additionally observes that the TDIU claim is inextricably intertwined with the increased rating claims addressed above.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to initial increased ratings for disc disease of the lumbar spine and for right leg radiculopathy.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

2.  The RO should consider whether referral to the Director of the VA's Compensation Service for extra-schedular TDIU consideration is warranted in this case.  If so, then the referral should be accomplished, according to the instructions in 38 C.F.R. § 4.16(b).  If not, then a reviewable memorandum decision should be included in the Veteran's claims file, with the Veteran and his representative receiving notice of the decision.  

Unless TDIU is granted, the matter must be returned to the Board for further review after all actions have been accomplished.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

